United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                 December 8, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-51255
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                   MANUEL JOEL VILLALOBOS-RIOS,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                        (3:05-CR-739-ALL)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Manuel Joel Villalobos-Rios, having pleaded guilty to illegal

reentry, in violation of 8 U.S.C. § 1326, challenges his sentence

on two bases.

     He first challenges its reasonableness, pursuant to United

States v. Booker, 543 U.S. 220 (2005) (requiring, inter alia,

“reasonableness” review of post-Booker sentences, to be guided by

the factors stated in 18 U.S.C. § 3553(a)).     After offense-level

adjustments for a prior drug-trafficking conviction and acceptance


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of responsibility, his offense level was 21, corresponding to an

advisory Guidelines range of 41-51 months imprisonment. Villalobos

requested a sentence below that range.                   The imposed 41-month

sentence was within, and at the low end of, it.

      Post-Booker, sentences are reviewed for reasonableness. E.g.,

United States v. Smith, 440 F.3d 704, 706 (5th Cir. 2006).              Because

the sentence was within the properly-calculated Guideline range

(Villalobos does not contend otherwise), it is presumed reasonable.

E.g., United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).

Such a sentence is given “great deference”, and we infer the

sentencing court “has considered all the [§ 3553(a)] factors for a

fair sentence”.      United States v. Mares, 402 F.3d 511, 519-20 (5th

Cir.), cert. denied, 126 S. Ct. 43 (2005).          Further, when the court

states it is imposing a sentence within the Guideline range, as was

done here, “little explanation [for such sentence] is required”.

Id.     Villalobos     has   failed   to   rebut   his    sentence’s   presumed

reasonableness.      See Alonzo, 435 F.3d at 554-55.

      Villalobos also challenges, in the light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), 8 U.S.C. § 1326(b)’s treatment of

prior   felony   and    aggravated-felony      convictions     as   sentencing

factors, rather than elements of the offense. As he concedes, this

challenge is foreclosed by Almendarez-Torres v. United States, 523

U.S. 224, 235 (1998).        See, e.g., United States v. Garza-Lopez, 410



                                       2
F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).

Nonetheless, he raises it in order to preserve its further review.

                                                      AFFIRMED




                                3